           Case: 3:20-cv-01106-jdp Document #: 18 Filed: 09/01/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN


BRADLEY BAKKEN,

                Petitioner-Appellant,

       v.                                                      Case No. 20-cv-1106-jdp

UNITED STATES OF AMERICA,

                Respondent-Appellee.


                                   NOTICE OF APPEAL

       Bradley Bakken, by counsel, hereby gives notice pursuant to Fed. R. App. P. 3(c)

and 4(a) that he appeals the order and judgment denying his petition for relief under 28

U.S.C. § 2255. The order was imposed on August 18, 2021, in the United States District

Court for the Western District of Wisconsin, the Honorable James D. Peterson presiding.

Mr. Bakken takes this appeal to the United States Court of Appeals for the Seventh

Circuit.

       The district court issued a certificate of appealability pursuant to 28 U.S.C. § 2253

and Fed. R. App. P. 22(b), authorizing this appeal, in the same order denying the § 2255

petition.

       With this notice of appeal, Mr. Bakken also files the docketing statement required

by Cir. Rule 3 (7th Cir.), combined with a Cir. Rule 26.1 disclosure statement.




                                                                  FEDERAL DEFENDER SERVICES
                                                                          OF WISCONSIN, INC.
        Case: 3:20-cv-01106-jdp Document #: 18 Filed: 09/01/21 Page 2 of 2




       Dated at Madison, Wisconsin, this 1st day of September, 2021.

                                        Respectfully submitted,
                                        Bradley Bakken, Defendant

                                         /s/ Joseph A. Bugni
                                        Joseph A. Bugni

FEDERAL DEFENDER SERVICES
  OF WISCONSIN, INC.
22 East Mifflin Street, Suite 1000
Madison, Wisconsin 53703
Tel: 608-260-9900
Fax: 608-260-9901
Joseph_bugni@fd.org




                                                               FEDERAL DEFENDER SERVICES
                                                                       OF WISCONSIN, INC.

                                           2
